Citation Nr: 0522902	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss disability.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  

A video conference hearing was held in May 2005, before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
testimony has been associated with the claims file.  

The issues of bilateral hearing loss and tinnitus are 
addressed in the REMAND that follows the order section of 
this decision.  


FINDING OF FACT

The veteran does not currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) 
(2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The record reflects that through the statement of the case 
and correspondence dated in August 2002, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the present case, a VCAA letter was issued in August 2002 
and the claim was subsequently adjudicated by the RO in 
December 2002.  Subsequently, extensive notification and 
evidentiary development was also accomplished in accordance 
with the VCAA, and the claim was last adjudicated in April 
2004.  There is no indication or reason to believe that that 
the ultimate decision of the RO on the merits of this claim 
would have been different had initial adjudication been 
preceded by complete VCAA notification and development.  In 
sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of this claim were 
harmless.  Therefore, in the Board's opinion, there is no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.  





Factual Background

The veteran served on active duty from May 1970 to February 
1972.  His active service included a tour of duty in the 
Republic of Vietnam from November 1970 to November 1971.  His 
DD Form 214 reflects that his service awards included the 
Vietnam Service Medal; the Bronze Star Medal; the Vietnam 
Campaign Medal; the Combat Infantry Badge and the Air Medal.  
His military occupational specialty was light weapons 
infantryman.  

Service medical records are negative for evidence of any 
psychiatric disorder.  

A statement from Charles R. Grubb, D.O. notes that he had 
treated the veteran since December 1991.  It was noted that 
he complained of being chronically tired and such fatigue had 
persisted over the years.  Dr. Grubb indicated that he was 
unable to account for the fatigue expect to explain it by 
depression and PTSD.  He indicated that the veteran reported 
flashbacks of Vietnam and "dreams" where he thinks he is 
still back there.  He was prescribed anti-anxiety and anti-
depressant medication for his symptoms which were not 
helpful.  Dr. Grubb noted that the veteran expressed no 
interest in psychiatric treatment.  

On VA psychiatric examination in November 2002, the veteran 
related that he had no history of formal psychiatric 
treatment or in-patient psychiatric treatment.  The veteran 
related a history of weekend drinking and denied the use of 
illicit drugs.  He reported that he was prescribed anti-
depressants but was unable to tolerate the medication.  It 
was noted that the depression improved over time.  The 
veteran reported that his current complaints included 
recurrent nightmares and feeling "down in the dumps."  He 
did not report any other symptomatology.  The examiner noted 
that the veteran denied flashbacks and there was no marked 
concern or evidence of distress over his experiences in 
Vietnam.  On objective examination, the veteran was oriented 
in three spheres and was alert.  His mood was slightly 
nervous.  His affect was constricted and he was rather not 
self-elaborating.  No psychotic symptoms, or suicidal or 
homicidal thinking was noted.  He denied panic attacks.  He 
related that he had an even temper.  The examiner noted that 
although the veteran did not mention any specific details of 
combat scenarios, a stressor could be implied; however, he 
did not meet the other criteria for PTSD.  The diagnosis was 
depressive disorder, not otherwise specified, by history.  

A May 2005 statement from the veteran's wife, a nurse 
practitioner, indicates that the veteran was exposed to war 
experiences which caused persistent physical and emotional 
problems.  She indicated that he had recurring nightmares of 
his war experiences.  She stated that she was familiar with 
the symptoms of PTSD and maintained that her husband 
exhibited such symptoms.  She said that the veteran had 
nightmares several times per month after which he woke up in 
a sweat, moaning and upset.  The veteran's wife related that 
she was unaware of the medical or psychological evaluations 
which had been conducted or the content of her husband's 
medical records.  She maintained that he had ongoing issues 
which caused emotional distress.  


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

The veteran contends that service connection for PTSD is 
warranted based on stressful events which occurred during his 
active service in Vietnam.  In this regard, it is noted that 
the veteran's service personnel records reflect that he 
received the Combat Infantry Badge and other medals denoting 
combat service in the Republic of Vietnam.  Moreover, his 
military occupational specialty was light weapons 
infantryman.  However, the issue in this case turns on 
whether the veteran does, in fact, have PTSD.  As noted 
above, there must be medical evidence of a current 
disability.  The veteran's sincere belief that he has PTSD is 
not enough as he does not have the medical expertise or 
training necessary to diagnose his condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board notes 
that the October 2002 statement from Dr. Grubb reflects a 
diagnosis of PTSD but does not identify the elements 
supporting the diagnosis.  In addition, the Board notes that 
the veteran's wife, who works as a nurse practitioner, stated 
that her husband exhibited certain symptoms of PTSD.  
Although she has some medical training, the Board has no 
reason to believe that she has any expertise in the diagnosis 
of mental illness.  

Conversely, the November 2002 VA psychiatric examination 
resulted in a conclusion that the veteran does not have PTSD.  
The VA psychiatrist who examined the veteran reviewed his 
claims folder, reviewed the criteria for diagnosing PTSD, and 
concluded that the veteran did not have PTSD.  It was noted 
that the veteran's psychiatric diagnosis was depressive 
disorder, not otherwise specified, by history.  

Under the circumstances, the Board concludes that the clear 
weight of the evidence favors the conclusion that the veteran 
does not have PTSD.  Since the weight of the evidence as 
described above clearly favors a denial of the claim for 
service connection for PTSD, the doctrine of giving the 
veteran the benefit of the doubt when the evidence is in 
relative equipoise is not for application.  See 38 U.S.C.A. § 
5107(b).  


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

The veteran contends that service connection for bilateral 
hearing loss and tinnitus is warranted.  In this regard, it 
is noted that the veteran underwent VA audiological and ear 
disease examinations in August 2002.  The VA examiners 
indicated that the claims file was not available for review 
at that time.  The veteran reported his history of combat 
service with an infantry unit during military duty in 
Vietnam.  He stated that he was exposed to loud noises, 
especially guns firing.  He also noted that he worked as a 
corrections officer for about 25 years with ear protection 
provided for weapons qualifications.  The veteran stated that 
he was a recreational hunter but did not engage in target 
shooting activities.  Audiological testing revealed moderate 
sensorineural loss beginning at 4000 hertz in the right ear.  
The left ear reflected mild sensorineural loss at 3000 hertz 
and moderate sensorineural loss at 4000 hertz.  It was also 
noted by the examiner that the veteran was having some noise 
in the ears that could have been related to his infantry work 
during active service.  

In the opinion of the Board, an additional, comprehensive VA 
examination with a complete review of the veteran's claims 
file should be conducted.  The examination is necessary to 
determine whether it is at least as likely as not that 
current hearing loss disability and tinnitus are 
etiologically related to noise exposure in service or are 
otherwise etiologically related to service.  The Board 
believes that such an examination is required to comply with 
VA's duty to assist the veteran in the development of facts 
pertinent to his claims.  

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions: 

1.  The veteran should be afforded a VA 
audiological evaluation in order to 
determine the etiology of his bilateral 
hearing loss and of any currently present 
tinnitus.  The claims file, to include a 
copy of this remand, must be provided to 
the examiner for review in connection 
with this examination.  The examiner 
should review the veteran's pertinent 
medical history and obtain a complete 
history of the nature of the veteran's 
in-service and post-service noise 
exposure, including the wearing of any 
noise protective devices.  If the veteran 
is found to have hearing loss disability, 
the examiner should provide an opinion, 
based upon the examination results and 
the claims files review, as to whether 
there is a 50 percent or better 
probability that his current hearing loss 
disability is etiologically related to 
his military service.  The examiner 
should also determine if the veteran has 
tinnitus, and if so, provide an opinion 
as to whether there is a 50 percent or 
better probability that it is 
etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed should also be 
included in the report of this 
examination.  

2.  The RO or the AMC should also 
undertake any other indicated 
development.  Then, it should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


